UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-2687



EDWARD F. HODGES,

                                             Plaintiff - Appellant,

          versus


TRIGON INSURANCE COMPANY, d/b/a Trigon Blue
Cross Blue Shield,

                                              Defendant - Appellee,
          and


BLUE CROSS & BLUE SHIELD OF VIRGINIA, INCORPO-
RATED, formerly known as Trigon Incorporated,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-583-3)


Submitted:   May 28, 1998                    Decided:   June 9, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Edward F. Hodges, Appellant Pro Se. Paul H. Anderson, BLUE CROSS
& BLUE SHIELD OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward F. Hodges appeals the district court's order granting

the Defendant's motion for summary judgment in Hodges' civil suit.

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Hodges v. Trigon Ins. Co., No. CA-97-583-3
(E.D. Va. Nov. 6, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2